            Case 1:19-mc-00544-AT Document 34 Filed 12/20/19 Page 1 of 1



                                                                      Bill Baer
                                                                      +1 202.942.5936 Direct
                                                                      Bill.Baer@arnoldporter.com




                                                     December 20, 2019


     VIA ECF

     Honorable Analisa Torres
     United States District Judge
     United States District Court
     Southern District of New York
     500 Pearl Street
     New York, NY 10007



               Re:    United States v. Paramount Pictures Inc.; United States v. Loew’s
                      Incorporated, et al, Case no. 19-Misc-544 (S.D.N.Y.)

     Dear Judge Torres,

             We write on behalf of CPE Holdings, Inc., and Columbia Pictures Industries, Inc.
     (collectively “Columbia”), in response to the Court’s December 10, 2019 Order in the
     above-captioned action.

               Columbia does not oppose Plaintiff’s motion to terminate the judgments in this
     matter.


                                                     Very truly yours,

                                                     /s/ William J. Baer

                                                     William J. Baer
                                                     Wilson D. Mudge
                                                     Counsel for CPE Holdings, Inc. and
                                                     Columbia Pictures Industries, Inc.




Arnold & Porter Kaye Scholer LLP
601 Massachusetts Ave, NW | Washington, DC 20001-3743 | www.arnoldporter.com
